Mr. Chief Justice Sharkey
delivered the opinion of the court.
The plaintiffs instituted a joint action-under the statute of 1837, *280against J. C. Mitchell, the maker, and Henry Calhoun, Mitchell Calhoun, and A. G. McNutt, as endorsers of a promissory note. The jury found a verdict against the maker and Mitchell Calhoun, and in favor of the others, and the plaintiffs having taken exceptions to the opinion in charging the jury, now seek a reversal of the judgment.
The record presents two questions made on the trial. 1. The court charged the jury “ that the place fixed to a note or bill, does not fix the residence or post office of the endorser, and it is necessary to prove notice on the endorser, where he resided when the notice ought to have been given to him.” In the absence of better information, the place named on the bill would be the proper place to send notice, if the actual place of residence could not be ascertained on inquiry; but the fact that a place is named as the place of drawing the biE, is not of itself evidence of the residence of the party. The notice to Henry Calhoun was sent to Vernon, and it was proved that he resided there when the note was made. The law is, that a notice sent to the place where the party to the note resided when the note was made, is sufficient, although he may have removed before dishonor of the note, if the holder does not know, and has no reason to suspect the change of residence. JBayley on BiEs, 283. It does appear that Calhoun had removed to Paulding, and my reading of the bül of exceptions is, that the plaintiffs, themselves, introduced the proof of this fact. If this be the correct understanding of it, then of course, knowing where he removed to, they should have sent the notice to his new residence.
2. The court charged the jury, that “ if they should be of opinion that proper notice was not given, so as to fix the liability of Henry Calhoun, the first endorser, then it will operate as a discharge to defendant McNutt.” This charge was erroneous. If they had been joint endorsers, the charge might have been plausible, but their endorsements are separate and distinct. The doctrine seems to be well settled, that the holder of a note or bill may charge any of the parties that he thinks proper, by giving them notice, or he may discharge any one that he chooses, by omitting to give notice. It is certainly advisable that the holder should give notice to all parties, and such notice wfil enure to the benefit of *281every intermediate endorser who may be entitled to a remedy over against those who stand before him. If the holder, however, omit to give notice to some of the endorsers, the others are not thereby discharged. It is the duty of an endorser, when he receives notice, to notify his immediate endorser, or any one on the paper before him, that he may intend to hold liable; and for this purpose he has the same time to give notice that the holder had. Bayley on Bills, 249, 263. 4 Yerger, 265. Chitty on Bills, 466, 528, 530, 8th Am. Ed. There is nothing in the statute of 1837, requiring that makers and endorsers shall be sued jointly, which militates against this doctrine. On the contrary, the third section seems to have been framed in anticipation of such a state of things. But whether such was the case or not, the rights of parties are not so changed as to alter the rules in relation to notice. The reason for those rules still exists, and so must the rules themselves.
An objection is taken by defendant’s counsel to the bill of exceptions, because it was signed after the trial. l£ appears that the exceptions were taken and noted at the proper time, and by consent of the court and the defendant’s counsel, the bill was drawn up and signed afterwards nunc pro tunc. This is sufficient, and takes it out of the rule established by the authorities cited.
An objection is also taken to the official record of the notary, on the ground that the office was abolished by the new constitution. But the record is certified by a justice of the peace; and by the act of 1836, all the powers heretofore vested in notaries public were vested in the justices of the peace ex officio, and they are expressly authorised to act as notaries public. But this objection, even if it were tenable, does not appear to have been raised in the court below, which was the proper place to make it.
For the error mentioned, the judgment must be reversed and cause remanded, with directions to award a venire de novo.